Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/27/2022 is acknowledged.
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2019 and 09/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the recitation “a tapered portion a diameter” in lines 8-9 and should be “a tapered portion having a diameter”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “stiff” in claim 2 is a relative term which renders the claim indefinite. The term “stiff” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how rigid or inflexible a member would be considered stiff. The specification on page 8 in lines 1-4 discloses the stiff member is made of materials that “include steel, extruded aluminum materials, aluminum castings, injection molded resin materials, and so forth.”, however, these materials have a wide range of rigidity and flexibility. For examination purposes, claim 2 will be interpreted as “wherein a .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takata Corp (DE 20216611 U1, hereinafter “Takata”).
Takata discloses a stepped pipe member (Fig. 1) comprising: 
a connection in which one end portion of a large-diameter pipe member (Fig. 1, pipe 10 and the end portion of 10 as shown) in an axial direction is secured to one end portion, in the axial direction, of a small-diameter pipe member (Fig. 1, pipe 30 and 10 is connected to the end portion of 30) having a smaller diameter than a diameter of the large-diameter pipe member (Fig. 1, 30 is a smaller pipe than 10), 
wherein a large-diameter-pipe pipe-end expanding portion (See image below, portion of the groove of 10 that increases in diameter towards pipe 30), a large-diameter-pipe reduced-diameter portion (See image below, smallest diameter portion of the groove) having a smaller diameter than a diameter of the large-diameter-pipe pipe-end expanding portion (See image below), a large-diameter-pipe bulging portion (See image below, portion of the groove of 10 that increases in diameter away from pipe 30 and towards the left of the image) having a larger diameter than the diameter of the large-diameter-pipe reduced-diameter portion (See image below), and a tapered portion (See image below) having a diameter of which is enlarged so as to become larger than the diameter of the large-diameter-pipe bulging portion (See image below, indicated tapered portion has a diameter larger than the indicated large-diameter-pipe bulging portion) are formed at the one end portion, in the axial direction, of the large-diameter pipe member so as to be continuous with one another in this order from a pipe end (See image below, all the portions are continuously formed together in the same claimed order), 
wherein a small-diameter-pipe pipe-end expanding portion (See image below, portion of the groove of 30 that increases in diameter towards pipe 10 and towards the left of the image), a small-diameter-pipe enlarged-diameter portion (See image below, portion of the groove of 30 that has the smallest diameter of 30) having a smaller diameter than a diameter of the small-diameter-pipe pipe-end expanding portion (See image below), and a small-diameter-pipe bulging portion (See image below, portion of the groove of 30 that increases in diameter towards 30 and towards the right of the image) having a larger diameter than the diameter of the small-diameter-pipe enlarged-diameter portion (See image below) are formed at the one end portion, in the axial direction, of the small-diameter pipe member so as to be continuous with one another in this order from a pipe end (See image below, all the portions are continuously formed together in the same claimed order), 
wherein an inner circumferential surface of the large-diameter-pipe reduced-diameter portion is in close contact with an outer circumferential surface of the small-diameter-pipe enlarged-diameter portion (Fig. 1, contact between pipes 10 and 30 at the groove at 40), 
wherein an inner circumferential surface of the large-diameter-pipe bulging portion is engaged with an outer circumferential surface of the small-diameter-pipe pipe-end expanding portion (Fig. 1, contact between pipes 10 and 30 at 50), and 
Preliminary Amendmentwherein an inner circumferential surface of the large-diameter-pipe pipe-end expanding portion is engaged with an outer circumferential surface of the small-diameter-pipe bulging portion (Fig. 1, contact between pipes 10 and 30 at 60).  

    PNG
    media_image1.png
    449
    890
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takata (DE 20216611 U1) in view of Chevallier (DE 19546917 A1).
Takata discloses the stepped pipe member according to claim 1, but does not expressly disclose a member is secured to an outer circumferential surface of the large-diameter-pipe reduced-diameter.
In the related field of pipe ends connected by plastic deformation, Chevallier teaches a lock ring (Fig. 2, lock ring 5) secured to an outer circumferential surface of a groove of a first pipe (Fig. 2, lock ring 5 is secured to the outer surface of pipe 3 at the groove 7) to be secured to a pipe end of a second pipe inserted into the first pipe (Fig. 2, pipe 1 is inserted into pipe 3 and is secured with pipe 3 by the lock ring 5).
It would have been obvious to one having ordinary skill in the art to have modified the pipe connection of Takata to include a lock ring in order to have the advantage of ease of manufacturing and assembly without the use of brazing material or complicated tools as taught by Chevallier in [0042] of the English translation. 
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JPH 1147855 A).
In regard to claim 1, Nakamura discloses a stepped pipe member (Fig. 3) comprising: 
a connection in which one end portion of a large-diameter pipe member (Fig. 3, pipe 2) in an axial direction is secured to one end portion, in the axial direction, of a small-diameter pipe member (Fig. 3, pipe 3) having a smaller diameter than a diameter of the large-diameter pipe member (Fig. 3, pipe 3 is a smaller pipe than pipe 2), 
wherein a large-diameter-pipe pipe-end expanding portion (See image below), a large-diameter-pipe reduced-diameter portion (See image below) having a smaller diameter than a diameter of the large-diameter-pipe pipe-end expanding portion (See image below), a large-diameter-pipe bulging portion (See image below) having a larger diameter than the diameter of the large-diameter-pipe reduced-diameter portion (See image below), 
wherein a small-diameter-pipe pipe-end expanding portion (See image below), a small-diameter-pipe enlarged-diameter portion (See image below) having a smaller diameter than a diameter of the small-diameter-pipe pipe-end expanding portion (See image below), and a small-diameter-pipe bulging portion (See image below) having a larger diameter than the diameter of the small-diameter-pipe enlarged-diameter portion (See image below) are formed at the one end portion, in the axial direction, of the small-diameter pipe member so as to be continuous with one another in this order from a pipe end (See image below, all the small diameter portions are continuously formed with another in the same claimed order), 
wherein an inner circumferential surface of the large-diameter-pipe reduced-diameter portion is in close contact with an outer circumferential surface of the small-diameter-pipe enlarged-diameter portion (See image below, contact at the indicated large-diameter-pipe reduced-diameter portion and indicated small-diameter-pipe enlarged-diameter portion), 
wherein an inner circumferential surface of the large-diameter-pipe bulging portion is engaged with an outer circumferential surface of the small-diameter-pipe pipe-end expanding portion (See image below, indicated large-diameter-pipe bulging portion and small-diameter-pipe pipe-end expanding portion contact each other), and 
Preliminary Amendmentwherein an inner circumferential surface of the large-diameter-pipe pipe-end expanding portion is engaged with an outer circumferential surface of the small-diameter-pipe bulging portion (See image below, indicated large-diameter-pipe pipe-end expanding portion and small-diameter-pipe bulging portion contact each other).  

    PNG
    media_image2.png
    435
    872
    media_image2.png
    Greyscale

Nakamura does not expressly disclose a tapered portion having a diameter larger than the diameter of the large-diameter-pipe bulging portion.
It has been held that a change of shape is obvious absent persuasive evidence.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). In this case, the specification does not provide criticality of the claimed tapered portion. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura such that pipe 2 has a tapered portion, since this would allow for a larger inner diameter of pipe 2 capable of transporting more fluid.
In regard to claim 2, Nakamura discloses the stepped pipe member according to claim 1, wherein a member is secured to an outer circumferential surface of the large-diameter-pipe reduced-diameter portion (Fig. 3, plate 1 is secured to the outer circumferential surface of the large-diameter-pipe reduced-diameter portion).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Mandel (WO 2015055626 A1) discloses two pipe ends plastically deformed together with different cross-sectional shapes to form a connection.
Hoyer (US 604,863), Burton (US 638,554), Hayakawa (US 2007/0108765), Jung et al. (US 2016/0362829), Steingroever (US 6,065,317), and Matsumoto (US 3,561,251) discloses two pipe ends plastically deformed together to form a connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679